Title: To George Washington from William Meldrum, 26 July 1757
From: Meldrum, William
To: Washington, George



Sir.
[Winchester] 26th July 1757

When I did myself the pleasure to wait on you this morning, I proposed being in Town sometime to morrow afternoon, with a view to assist all in my power, those unhappy wretches under Sentence, in prepareing for Eternity. Something has happened Since that obliges me to absent myself, and not to attend agreeable to my then resolutions. If you are desirous to know the motives that have induced me to such a sudden (and seeminly unconsistent) change, shall referr You to Mr Thomson, who, I flatter myself, will conceal no part of what I have already told

him. I am wt. unfeigned regard Sir Your most affect. & most obedt Humble Sert

Will: Meldrum

